Name: Commission Regulation (EC) NoÃ 1407/2006 of 25 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 26.9.2006 EN Official Journal of the European Union L 265/10 COMMISSION REGULATION (EC) No 1407/2006 of 25 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 26 September 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 25 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 70,2 096 43,7 999 57,0 0707 00 05 052 80,1 999 80,1 0709 90 70 052 87,2 999 87,2 0805 50 10 052 70,1 388 62,5 524 53,8 528 53,6 999 60,0 0806 10 10 052 77,3 400 166,0 624 112,6 999 118,6 0808 10 80 388 93,2 400 96,0 508 80,0 512 89,4 528 74,1 720 80,0 800 165,4 804 91,7 999 96,2 0808 20 50 052 116,3 388 86,7 720 74,4 999 92,5 0809 30 10, 0809 30 90 052 120,8 999 120,8 0809 40 05 052 111,4 066 74,6 098 29,3 624 135,3 999 87,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.